Exhibit 4.3 THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR WITHOUT DELIVERING AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. August [], 2016 CURAEGIS TECHNOLOGIES, INC. COMMON STOCK PURCHASE WARRANT VOID AFTER 5:00 P.M., EASTERN TIME, ON THE EXPIRATION DATE FOR VALUE RECEIVED, CURAEGIS TECHNOLOGIES, INC., a New York corporation (the “ Company ”), hereby agrees to sell upon the terms and on the conditions hereinafter set forth, at any time commencing on the date hereof but no later than 5:00 p.m., Eastern Time, on August [], 2026 (the “ Expiration Date ”), to [ ] or his registered assigns (the “ Holder ”), under the terms as hereinafter set forth, [] () ’1 fully paid and non-assessable shares of the Company’s common stock, par value $.01 per share ( the “ Common Stock ”), at a purchase price per share equal to $0.25
